
	
		II
		111th CONGRESS
		1st Session
		S. 1161
		IN THE SENATE OF THE UNITED STATES
		
			June 2, 2009
			Mr. Bingaman (for
			 himself and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  authorize programs to increase the number of nurse faculty and to increase the
		  domestic nursing and physical therapy workforce, and for other
		  purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Nurse Faculty and Physical
			 Therapist Education Act of 2009.
			(b)FindingsCongress makes the following
			 findings:
				(1)The Nurse Reinvestment Act (Public Law
			 107–205) has helped to support students preparing to be nurse educators. Yet,
			 nursing schools nationwide are forced to deny admission to individuals seeking
			 to become nurses and nurse educators due to the lack of qualified nurse
			 faculty.
				(2)The American
			 Association of Colleges of Nursing reported that 42,866 qualified applicants
			 were denied admission to nursing baccalaureate and graduate programs in 2006,
			 with faculty shortages identified as a major reason for turning away
			 students.
				(3)Seventy-one percent of schools have
			 reported insufficient faculty as the primary reason for not accepting qualified
			 applicants. The primary reasons for lack of faculty are lack of funds to hire
			 new faculty, inability to identify, recruit and hire faculty in the competitive
			 job market as of May 2007, and lack of nursing faculty available in different
			 geographic areas.
				(4)Despite the fact that in 2006, 52.4 percent
			 of graduates of doctoral nursing programs enter education roles, the 103
			 doctoral programs nationwide produced only 437 graduates, which is only an
			 additional 6 graduates from 2005. This annual graduation rate is insufficient
			 to meet the needs for nurse faculty. In keeping with other professional
			 academic disciplines, nurse faculty at colleges and universities are typically
			 doctorally prepared.
				(5)The nursing
			 faculty workforce is aging and will be retiring.
				(6)With the average retirement age of nurse
			 faculty at 62.5 years of age, and the average age of doctorally prepared
			 faculty, as of May 2007, that hold the rank of professor, associate professor,
			 and assistant professor is 58.6, 55.8, and 51.6 years, respectively, the health
			 care system faces unprecedented workforce and health access challenges with
			 current and future shortages of deans, nurse educators, and nurses.
				(7)Research by the
			 National League of Nursing indicates that by 2019 approximately 75 percent of
			 the nursing faculty population (as of May 2007) is expected to retire.
				(8)A wave of nurses
			 will be retiring from the profession in the near future. As of May 2007, the
			 average age of a nurse in the United States is 46.8 years old. The Bureau of
			 Labor Statistics estimates that more than 1,200,000 new and replacement
			 registered nurses will be needed by 2014.
				(9)By 2030, the
			 number of adults age 65 and older is expected to double to 70,000,000,
			 accounting for 20 percent of the population. As the population ages, the demand
			 for nurses and nursing faculty will increase.
				(10)Despite the need
			 for nurses to treat an aging population, few registered nurses in the United
			 States are trained in geriatrics. Less than 1 percent of practicing nurses have
			 a certification in geriatrics and 3 percent of advanced practice nurses
			 specialize in geriatrics.
				(11)Specialized
			 training in geriatrics is needed to treat older adults with multiple health
			 conditions and improve health outcomes. Approximately 80 percent of Medicare
			 beneficiaries have 1 chronic condition, more than 60 percent have 2 or more
			 chronic conditions, and at least 10 percent have coexisting Alzheimer’s disease
			 or other dementias that complicate their care and worsen health outcomes.
			 Two-thirds of Medicare spending is attributed to 20 percent of beneficiaries
			 who have 5 or more chronic conditions. Research indicates that older persons
			 receiving care from nurses trained in geriatrics are less frequently readmitted
			 to hospitals or transferred from nursing facilities to hospitals than those who
			 did not receive care from a nurse trained in geriatrics.
				(12)The Department
			 of Labor projected that the need for physical therapists would increase by 36.7
			 percent between 2004 and 2014.
				(13)The need for
			 physical therapists is particularly acute rural and urban underserved areas,
			 which have 3 to 4 times fewer physical therapists per capita than suburban
			 areas.
				IGrants for
			 nursing education
			101.Nurse faculty
			 educationPart D of title VIII
			 of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended by adding
			 at the end the following:
				
					832.Nurse faculty
				education
						(a)EstablishmentThe Secretary, acting through the Health
				Resources and Services Administration, shall establish a Nurse Faculty
				Education Program to ensure an adequate supply of nurse faculty through the
				awarding of grants to eligible entities to—
							(1)provide support for the hiring of new
				faculty, the retaining of existing faculty, and the purchase of educational
				resources;
							(2)provide for increasing enrollment and
				graduation rates for students from doctoral programs; and
							(3)assist graduates from the entity in serving
				as nurse faculty in schools of nursing;
							(b)EligibilityTo be eligible to receive a grant under
				subsection (a), an entity shall—
							(1)be an accredited school of nursing that
				offers a doctoral degree in nursing in a State or territory;
							(2)submit to the Secretary an application at
				such time, in such manner, and containing such information as the Secretary may
				require;
							(3)develop and implement a plan in accordance
				with subsection (c);
							(4)agree to submit an annual report to the
				Secretary that includes updated information on the doctoral program involved,
				including information with respect to—
								(A)student enrollment;
								(B)student retention;
								(C)graduation rates;
								(D)the number of graduates employed part-time
				or full-time in a nursing faculty position; and
								(E)retention in nursing faculty positions
				within 1 year and 2 years of employment;
								(5)agree to permit the Secretary to make
				on-site inspections, and to comply with the requests of the Secretary for
				information, to determine the extent to which the school is complying with the
				requirements of this section; and
							(6)meet such other requirements as determined
				appropriate by the Secretary.
							(c)Use of
				fundsNot later than 1 year
				after the receipt of a grant under this section, an entity shall develop and
				implement a plan for using amounts received under this grant in a manner that
				establishes not less than 2 of the following:
							(1)Partnering opportunities with practice and
				academic institutions to facilitate doctoral education and research experiences
				that are mutually beneficial.
							(2)Partnering opportunities with educational
				institutions to facilitate the hiring of graduates from the entity into nurse
				faculty, prior to, and upon completion of the program.
							(3)Partnering opportunities with nursing
				schools to place students into internship programs which provide hands-on
				opportunity to learn about the nurse faculty role.
							(4)Cooperative education programs among
				schools of nursing to share use of technological resources and distance
				learning technologies that serve rural students and underserved areas.
							(5)Opportunities for minority and diverse
				student populations (including aging nurses in clinical roles) interested in
				pursuing doctoral education.
							(6)Pre-entry preparation opportunities
				including programs that assist returning students in standardized test
				preparation, use of information technology, and the statistical tools necessary
				for program enrollment.
							(7)A nurse faculty mentoring program.
							(8)A Registered Nurse baccalaureate to Ph.D.
				program to expedite the completion of a doctoral degree and entry to nurse
				faculty role.
							(9)Career path opportunities for 2nd degree
				students to become nurse faculty.
							(10)Marketing outreach activities to attract
				students committed to becoming nurse faculty.
							(d)PriorityIn awarding grants under this section, the
				Secretary shall give priority to entities from States and territories that have
				a lower number of employed nurses per 100,000 population.
						(e)Number and
				amount of grantsGrants under
				this section shall be awarded as follows:
							(1)In fiscal year 2010, the Secretary shall
				award 10 grants of $100,000 each.
							(2)In fiscal year 2011, the Secretary shall
				award an additional 10 grants of $100,000 each and provide continued funding
				for the existing grantees under paragraph (1) in the amount of $100,000
				each.
							(3)In fiscal year 2012, the Secretary shall
				award an additional 10 grants of $100,000 each and provide continued funding
				for the existing grantees under paragraphs (1) and (2) in the amount of
				$100,000 each.
							(4)In fiscal year 2013, the Secretary shall
				provide continued funding for each of the existing grantees under paragraphs
				(1) through (3) in the amount of $100,000 each.
							(5)In fiscal year 2014, the Secretary shall
				provide continued funding for each of the existing grantees under paragraphs
				(1) through (3) in the amount of $100,000 each.
							(f)Limitations
							(1)PaymentPayments to an entity under a grant under
				this section shall be for a period of not to exceed 5 years.
							(2)Improper use of
				fundsAn entity that fails to
				use amounts received under a grant under this section as provided for in
				subsection (c) shall, at the discretion of the Secretary, be required to remit
				to the Federal Government not less than 80 percent of the amounts received
				under the grant.
							(g)Reports
							(1)EvaluationThe Secretary shall conduct an evaluation
				of the results of the activities carried out under grants under this
				section.
							(2)ReportsNot later than 3 years after the date of
				the enactment of this section, the Secretary shall submit to Congress an
				interim report on the results of the evaluation conducted under paragraph (1).
				Not later than 6 months after the end of the program under this section, the
				Secretary shall submit to Congress a final report on the results of such
				evaluation.
							(h)Study
							(1)In
				generalNot later than 3
				years after the date of the enactment of this section, the Comptroller General
				of the United States shall conduct a study and submit a report to Congress
				concerning activities to increase participation in the nurse educator program
				under the section.
							(2)ContentsThe report under paragraph (1) shall
				include the following:
								(A)An examination of the capacity of nursing
				schools to meet workforce needs on a nationwide basis.
								(B)An analysis and discussion of
				sustainability options for continuing programs beyond the initial funding
				period.
								(C)An examination and understanding of the
				doctoral degree programs that are successful in placing graduates as faculty in
				schools of nursing.
								(D)An analysis of program design under this
				section and the impact of such design on nurse faculty retention and workforce
				shortages.
								(E)An analysis of compensation disparities
				between nursing clinical practitioners and nurse faculty and between higher
				education nurse faculty and higher education faculty overall.
								(F)Recommendations to enhance faculty
				retention and the nursing workforce.
								(i)Authorization
				of appropriations
							(1)In
				generalFor the costs of
				carrying out this section (except the costs described in paragraph (2), there
				are authorized to be appropriated $1,000,000 for fiscal year 2010, $2,000,000
				for fiscal year 2011, and $3,000,000 for each of fiscal years 2012 through
				2014.
							(2)Administrative
				costsFor the costs of
				administering this section, including the costs of evaluating the results of
				grants and submitting reports to the Congress, there are authorized to be
				appropriated such sums as may be necessary for each of fiscal years 2010
				through
				2014.
							.
			102.Geriatric
			 academic career awards for nursesPart I of title VIII of the Public Health
			 Service Act (42 U.S.C. 298 et seq.) is amended by adding at the end the
			 following:
				
					856.Geriatric
				faculty fellowships
						(a)Establishment
				of programThe Secretary shall establish a program to provide
				Geriatric Academic Career Awards to eligible individuals to promote the career
				development of such individuals as geriatric nurse faculty.
						(b)Eligible
				individualsTo be eligible to receive an Award under subsection
				(a), an individual shall—
							(1)be a registered
				nurse with a doctorate degree in nursing;
							(2)(A)have completed an
				approved advanced education nursing program in geriatric nursing or
				geropsychiatric nursing; or
								(B)have a State or professional nursing
				certification in geriatric nursing or geropsychiatric nursing; and
								(3)have a faculty
				appointment at an accredited school of nursing, school of public health, or
				school of medicine.
							(c)ApplicationAn
				eligible individual desiring to receive an Award under this section shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require, which shall include
				an assurance that the individual will meet the service requirement described in
				subsection (d).
						(d)Service
				requirementAn individual who receives an Award under this
				section shall provide training in clinical geriatrics, including the training
				of interdisciplinary teams of health care professionals. The provision of such
				training shall constitute at least 50 percent of the obligations of such
				individual under the Award.
						(e)Amount and
				number
							(1)AmountThe
				amount of an Award under this section shall equal $75,000 annually, adjusted
				for inflation on the basis of the Consumer Price Index. The Secretary may
				increase the amount of an Award by not more than 25 percent, taking into
				account the fringe benefits and other research expenses, at the recipient’s
				institutional rate.
							(2)NumberThe
				Secretary shall award up to 125 Awards under this section from 2008 through
				2016.
							(3)Regional
				distribution
								(A)In
				generalThe Secretary shall provide Awards to individuals from 5
				regions in the United States, of which—
									(i)2
				regions shall be an urban area;
									(ii)2 regions shall
				be a rural area; and
									(iii)1 region shall
				include a State with—
										(I)a medical school
				that has a department of geriatrics that manages rural outreach sites and is
				capable of managing patients with multiple chronic conditions, 1 of which is
				dementia; and
										(II)a college of
				nursing that has a required course in geriatric nursing in the baccalaureate
				program.
										(B)Geographic
				diversityThe Secretary shall ensure that the 5 regions
				established under subparagraph (A) are located in different geographic areas of
				the United States.
								(f)Term of
				awardThe term of an Award made under this section shall be 5
				years.
						(g)Reports
							(1)Evaluation
								(A)In
				generalThe Secretary shall conduct an evaluation of the results
				of the activities carried out under the Awards established under this
				section.
								(B)Reports to
				CongressNot later than 3 years after the date of the enactment
				of this section, the Secretary shall submit to Congress an interim report on
				the results of the evaluation conducted under this paragraph. Not later than
				180 days after the expiration of the program under this section, the Secretary
				shall submit to Congress a final report on the results of such
				evaluation.
								(2)ContentThe
				evaluation under paragraph (1) shall examine—
								(A)the program
				design under this section and the impact of the design on nurse faculty
				retention; and
								(B)options for
				continuing the program beyond fiscal year 2018.
								(h)Authorization
				of appropriations
							(1)In
				generalTo fund Awards under subsection (e), there are authorized
				to be appropriated $1,875,000 for each of fiscal years 2010 through
				2018.
							(2)Administrative
				costsTo carry out this section (except to fund Awards under
				subsection (e)), there are authorized to be appropriated such sums as may be
				necessary for each of fiscal years 2008 through 2016.
							(3)Separation of
				fundsThe Secretary shall ensure that the amounts appropriated
				pursuant to paragraph (1) are held in a separate account from the amounts
				appropriated pursuant to paragraph (2).
							.
				
			IIDistance
			 education pilot program and other provisions to increase the nursing and
			 physical therapy workforce
			201.Increasing the
			 domestic supply of nurses and physical therapists
				(a)Establishment
			 of nurse and physical therapists distance education pilot program
					(1)In
			 generalThe Secretary of Health and Human Services (referred to
			 in this section as the Secretary), in conjunction with the
			 Secretary of Education, shall establish a Nurse and Physical Therapist Distance
			 Education Pilot Program through which grants may be awarded for the conduct of
			 activities to increase accessibility to nursing and physical therapy
			 education.
					(2)PurposeThe
			 purpose of the Nurse and Physical Therapist Distance Education Pilot Program
			 established under paragraph (1) shall be to increase accessibility to nursing
			 and physical therapy education to—
						(A)provide
			 assistance to individuals in rural areas who want to study nursing or physical
			 therapy to enable such individuals to receive appropriate nursing education and
			 physical therapy education;
						(B)promote the study
			 of nursing and physical therapy at all educational levels;
						(C)establish
			 additional slots for nursing and physical therapy students at existing
			 accredited schools of nursing and physical therapy education programs;
			 and
						(D)establish new
			 nursing and physical therapy education programs at institutions of higher
			 education.
						(3)ApplicationTo
			 be eligible to receive a grant under the Pilot Program under paragraph (1), an
			 entity shall submit to the Secretary an application at such time, in such
			 manner, and containing such information as the Secretary may require.
					(4)Authorization
			 of appropriationsThere is authorized to be appropriated such
			 sums as may be necessary to carry out this subsection.
					(b)Increasing the
			 domestic supply of nurses and physical therapists
					(1)In
			 generalNot later than January 1, 2010, the Secretary, in
			 conjunction with the Secretary of Education, shall—
						(A)submit to
			 Congress a report concerning the country of origin or professional school of
			 origin of newly licensed nurses and physical therapists in each State, that
			 shall include—
							(i)for
			 the most recent 3-year period for which data is available—
								(I)separate data
			 relating to teachers at institutions of higher education for each related
			 occupation who have been teaching for not more than 5 years; and
								(II)separate data
			 relating to all teachers at institutions of higher education for each related
			 occupation regardless of length of service;
								(ii)for the most
			 recent 3-year period for which data is available, separate data for each
			 related occupation and for each State;
							(iii)a
			 separate identification of those individuals receiving their initial
			 professional license and those individuals licensed by endorsement from another
			 State;
							(iv)with respect to
			 those individuals receiving their initial professional license in each year, a
			 description of the number of individuals who received their professional
			 education in the United States and the number of individuals who received such
			 education outside the United States; and
							(v)to
			 the extent practicable, a description, by State of residence and country of
			 education, of the number of nurses and physical therapists who were educated in
			 any of the 5 countries (other than the United States) from which the most
			 nurses and physical therapists arrived;
							(B)in consultation
			 with the Department of Labor, enter into a contract with the Institute of
			 Medicine of the National Academy of Sciences for the conduct of a study and
			 submission of a report that includes—
							(i)a
			 description of how the United States can balance health, education, labor, and
			 immigration policies to meet the respective policy goals and ensure an adequate
			 and well-trained nursing and physical therapy workforce;
							(ii)a
			 description of the barriers to increasing the supply of nursing and physical
			 therapy faculty, domestically trained nurses, and domestically trained physical
			 therapists;
							(iii)recommendations
			 of strategies to be utilized by Federal and State governments that would be
			 effective in removing the barriers described in clause (ii), including
			 strategies that address barriers to advancement to become registered nurses for
			 other health care workers, such as home health aides and nurses
			 assistants;
							(iv)recommendations
			 for amendments to Federal laws that would increase the supply of nursing
			 faculty, domestically trained nurses, and domestically trained physical
			 therapists;
							(v)recommendations
			 for Federal grants, loans, and other incentives that would provide increases in
			 nurse and physical therapist educators and training facilities, and other
			 measures to increase the domestic education of new nurses and physical
			 therapists;
							(vi)an
			 identification of the effects of nurse and physical therapist emigration on the
			 health care systems in their countries of origin; and
							(vii)recommendations
			 for amendments to Federal law that would minimize the effects of health care
			 shortages in the countries of origin from which immigrant nurses arrived;
			 and
							(C)collaborate with
			 the heads of other Federal agencies, as appropriate, in working with ministers
			 of health or other appropriate officials of the 5 countries from which the most
			 nurses and physical therapists arrived into the United States, to—
							(i)address health
			 worker shortages caused by emigration; and
							(ii)ensure that
			 there is sufficient human resource planning or other technical assistance
			 needed to reduce further health worker shortages in such countries.
							(2)Access to
			 dataThe Secretary shall grant the Institute of Medicine access
			 to the data described under paragraph (1)(A), as such data becomes available to
			 the Secretary for use by the Institute in carrying out the activities under
			 paragraph (1)(B).
					(3)Authorization
			 of appropriationsThere is authorized to be appropriated
			 $1,400,000 to carry out paragraph (1)(B).
					
